THOMAS, Justice,
dissenting.
I would grant the Petition for Rehearing. One of the classic justifications for granting a petition for rehearing is a reasonable probability that the court may have arrived at an erroneous conclusion. Elmer v. State, Wyo., 466 P.2d 375 (1970), cert, denied 400 U.S. 845, 91 S.Ct. 90, 27 L.Ed.2d 82 (1970). In this instance, there is far more than a reasonable probability that the court may have arrived at an erroneous conclusion. In light of the rationale of the court’s opinion, an erroneous conclusion is an absolute certainty as the Environmental Quality Council and the Department of Environmental Quality have pointed out in their Brief in Support of Petition for Rehearing. Whether the court’s decision could be justified in any other way is problematical, but the invocation of the doctrine of subrogation constitutes a grievous error.